[Cite as In re R.K., 2020-Ohio-35.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE R.K.                                  :
                                            :             No. 108568
A Minor Child                               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 9, 2020


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                                 Case No. PO19303000


                                      Appearances:

                 Zukerman Lear & Murray, Co., L.P.A., Brian A. Murray
                 and Larry W. Zukerman, for respondent-appellant.

                 Carolyn Kaye Ranke and Nancy T. Jamieson, for
                 petitioners-appellees.


FRANK D. CELEBREZZE, JR., J.:

                Respondent-appellant, R.K. (“appellant”), brings the instant appeal

challenging the trial court’s judgment granting a juvenile civil protection order

(“JCPO”) filed by petitioners-appellees. After a thorough review of the record and

law, this court affirms.
                        I. Factual and Procedural History

            The instant matter arose from an ongoing, two-year dispute between

neighbors. Appellant and his family have lived next door to petitioners-appellees

(collectively “petitioners”) for approximately ten years. At some point, a dispute

arose regarding which family owned the tree lawn near the end of petitioners’

driveway. The police had been contacted on multiple occasions regarding the

dispute. At some point in 2018, the tree lawn dispute ended.

            The petitioners’ family consists of D.W., mother, L.W., father, and two

daughters, Sa.W. and St.W. Appellant and Sa.W. are in the same grade and attend

the same school. This appeal primarily focuses on several incidents that have

occurred between appellant and Sa.W. after the tree lawn dispute subsided.

             D.W. alleged that appellant was engaging in conduct in order to

deliberately annoy Sa.W. and cause her and the family mental distress. Several

incidents purportedly occurred between March 2018 and March 2019. D.W. alleged

that appellant committed the offense of menacing and caused the family mental

distress by (1) whistling at Sa.W., (2) building a snow and ice barrier in February

2018 that prevented the family from entering their driveway, (3) building a

“graphic” snowman that had a penis and testicles in March 2018, (4) posting a photo

and video on Instagram1 in February 2019 in which appellant alleged that Sa.W. was

stalking him, and (5) blocking Sa.W.’s path on the sidewalk to the school bus in



      1 Instagram is a popular social-media site. See, e.g., State v. Gordon, 152 Ohio
St.3d 528, 2018-Ohio-259, 98 N.E.3d 251, ¶ 5.
February 2019. The specific details of these incidents will be set forth in further

detail below.

             On March 14, 2019, D.W. filed a petition for a protection order,

pursuant to R.C. 2151.34, against appellant. D.W. sought protection for herself, her

husband L.W., her 11-year old daughter Sa.W., and her 9-year old daughter St.W.

In her petition, D.W. alleged, in relevant part,

      7. Most recently on [February 18, 2019,] in the evening [appellant]
      posted a photo of [Sa.W.] in her bathroom closing the blinds. The next
      morning, [appellant and his step brother] stood in the path of [Sa.W.]
      physically blocking her access to the bus stop. That afternoon,
      [appellant] posted a video online stating (1) He threw a stick at [Sa.W.],
      (2) Whistled inappropriate[e]ly at her in school, in public, and on the
      bus (3) and put a snowman in her driveway blocking her access to her
      driveway.

      ***

      On [March 2, 2018,] [appellant] built a snowman with a penis [and]
      testicles on the [petitioners’] property facing [Sa.W.’s] bedroom. The
      snowman appeared to have urine [and] blue liquid on it.

      [Appellant and] his family were warned to stop this behavior by the
      police or they could face criminal menacing charges.

      Shaker schools have determined that the incidents from [February 19
      through February 20, 2019] are cyber bullying.

      Shaker school has also documented [appellant] inapprop[riately]
      whistling beginning in 2011.

      Shaker police have multiple reports dating back to 2011.

      [Appellant] may be encouraged by his family to continue abusing
      [Sa.W. and] her family/property due to Father’s action: theft of
      [petitioners’] property, [h]arassment to [D.W. and L.W.]

      8. [Appellant’s] actions have caused [Sa.W. and] our family mental
      distress. [Sa.W.] is anxious [and] afraid because of (1) Online posts
      [and] videos, (2) physical actions by [appellant and] friends/family
      make her feel that she is immediate danger. She is afraid, sad,
      embarrassed [because] of [appellant’s] conduct. She feels this way at
      school [and] at home since [appellant] lives next door. She worries that
      [appellant] may physically hurt her, her family, her friends, her
      property [and] her dog.

      [Sa.W.] is very worried that [appellant and] his family will retaliate with
      their words [and] physical actions * * * [b]ecause of the repeated
      pattern of conduct by [appellant and] his family/friends.

             A magistrate granted an ex parte JCPO on March 14, 2019, designating

D.W., L.W., and both daughters as protected parties. A magistrate held a full

hearing on the petition on March 22, 2019. During the hearing, D.W., Sa.W.,

appellant, and appellant’s father testified.

             On March 26, 2019, the magistrate granted D.W.’s petition for a JCPO.

The magistrate ordered the protection order to remain in effect until June 6, 2027,

at which point appellant would reach the age of 19. On March 27, 2019, the trial

court adopted the magistrate’s decision.

             Appellant filed objections to the trial court’s judgment adopting the

magistrate’s decision on April 9, 2019. On May 1, 2019, the trial court issued a

judgment entry overruling appellant’s objections and adopting the magistrate’s

decision.

             Appellant filed the instant appeal on May 13, 2019, challenging (1) the

magistrate’s March 26, 2019 judgment entry granting the protection order, and (2)

the trial court’s May 1, 2019 judgment overruling his objections to the magistrate’s

decision. Appellant assigns six errors for review:
      I. The petitioner failed to offer sufficient evidence to support the
      issuance of a juvenile civil protection order against the respondent.

      II. The juvenile court’s judgment was against the manifest weight of the
      evidence because the petitioner never established that the respondent
      committed any of the enumerated offenses set forth in R.C.
      2151.34(C)(2).

      III. The juvenile court’s judgment was against the manifest weight of
      the evidence because there was no evidence, let alone competent,
      credible evidence that the petitioner and/or any of her family members
      were in danger of future harm by the respondent.

      IV. The juvenile court’s judgment was against the manifest weight of
      the evidence because the court never found that the respondent
      committed any of the enumerated offenses set forth in R.C.
      2151.34(C)(2) and/or all the elements of such an offense.

      V. The juvenile court abused its discretion in including the petitioner,
      the petitioner’s husband, and her youngest daughter on the protection
      order.

      VI. The juvenile court abused its discretion in ordering that the terms
      of the protection order it issued against the respondent shall be
      effective for more than eight years, until June 6, 2027.

              To the extent that appellant’s assignments of error and the arguments

raised therein are interrelated, they will be addressed together.

                                II. Law and Analysis

                               A. Standard of Review

             R.C. 2151.34 authorizes juvenile courts to issue and enforce protection

orders against juvenile respondents, regardless of the familial relationship between

the parties. The statute became effective on June 17, 2010, after the General

Assembly passed Am.Sub.H.B. 10. See In re E.P., 8th Dist. Cuyahoga No. 96602,

2011-Ohio-5829, ¶ 6.
               In order to obtain a JCPO under R.C. 2151.34(C)(2), the petitioner

must allege in the petition that the respondent violated one of the offenses

enumerated in the statute. Specifically, R.C. 2151.34(C) provides, in relevant part,

       (2) The petition shall contain or state all of the following:

       (a) An allegation that the respondent engaged in a violation of section
       2903.11 [felonious assault], 2903.12 [aggravated assault], 2903.13
       [assault], 2903.21 [aggravated menacing], 2903.211 [menacing by
       stalking], 2903.22 [menacing], or 2911.211 [aggravated trespass] of the
       Revised Code, committed a sexually oriented offense, or engaged in a
       violation of any municipal ordinance that is substantially equivalent to
       any of those offenses against the person to be protected by the
       protection order, including a description of the nature and extent of the
       violation;

       ***

       (c) A request for relief under this section.

               In In re E.P., this court set forth the applicable standard of review for

a trial court’s decision with respect to a protection order:

       whether the protection order should have been issued at all (i.e.,
       whether the petitioner met his or her burden by a preponderance of the
       evidence) is essentially a manifest weight of the evidence
       review. Rauser v. Ghaster, 8th Dist. [Cuyahoga] No. 92699,
       2009[-]Ohio[-]5698, ¶ 12, citing Caban v. Ransome, 7th Dist.
       [Mahoning] No. 08MA36, 2009[-]Ohio[-]1034, ¶ 7. Judgments
       supported by competent, credible evidence going to all the essential
       elements of the claim will not be reversed on appeal as being against
       the manifest weight of the evidence. Bryan-Wollman v. Domonko, 115
       Ohio St.3d 291, 2007[-]Ohio[-]4918, 874 N.E.2d 1198, ¶ 3. See also
       Young v. Young, 2d Dist. [Greene] No. 2005-CA-19, 2006[-]Ohio[-
       ]978, ¶ 22 (When an appellant challenges whether the protection order
       should have been issued at all, the standard of review is whether the
       trial “court’s decision was supported by sufficient competent, credible
       evidence.”).

In re E.P. at ¶ 18.
              As an initial matter, the record reflects that petitioners properly

petitioned the court, in compliance with R.C. 2151.34. In the petition, petitioners

alleged that appellant committed the offense of “criminal menacing.”

              The record also reflects that the magistrate complied with the

requirements set forth in R.C. 2151.34(D). After granting the ex parte protection

order on March 14, 2019, the magistrate held a full hearing on the petition on March

22, 2019. Following the hearing, the magistrate determined, by a preponderance of

the evidence, that appellant engaged in menacing by stalking, in violation of R.C.

2903.211. (Tr. 135.)

              Furthermore, before turning to the merits of this appeal, we will

address appellant’s legislative intent argument regarding the juvenile civil

protection order statute.    Specifically, appellant argues that R.C. 2151.34 was

enacted in response to the Shynerra Grant and Johanna Orozco tragedies and in

order to prevent teenage dating violence, not to encourage every juvenile that has a

fight or an issue with a classmate to run to the courthouse and file a petition.

      Shynerra Grant was a 17-year-old high school graduate from Toledo
      who was headed to college on a scholarship. She was shot and killed by
      her ex-boyfriend in 2005. For more than a year before this tragic
      shooting, her ex-boyfriend stalked and abused her, including an
      incident in 2004 when he broke into her home and broke her jaw.
      Shynerra had tried to obtain a protection order against her ex-
      boyfriend, but was turned away from the courts.

      Johanna Orozco, was shot in the face by her ex-boyfriend in 2007 —
      days after he was released from juvenile prison for raping her. Orozco
      lived, but has disfiguring injuries. During their relationship, her ex-
      boyfriend had repeatedly hit, pushed, and kicked her. Orozco had also
      tried to obtain a protection order against her ex-boyfriend, but was
      unable to get one due to the law regarding protection orders at that
      time.

In re E.P., 8th Dist. Cuyahoga No. 96602, 2011-Ohio-5829, at ¶ 7-8.

              In support of his legislative intent argument, appellant directs this

court’s attention to In re E.P. In re E.P. involved two sixth graders that got into a

fight on the school bus during which the petitioner sustained a broken nose.

Although the boys offered conflicting accounts of the fight, this court recognized that

the record was devoid of any evidence that petitioner was in danger of future harm

by respondent:

      The two boys had never been in a fight with each other before this
      incident. There was no evidence that E.P., who had never before gotten
      into a fight with anyone or had any disciplinary issues, had ever
      threatened A.G. with harm — before or after the bus incident. Nor was
      there any evidence that E.P. had engaged in any pattern of conduct that
      would amount to harassing A.G. or bullying him — physically or
      mentally. And notably, A.G. testified that he was not afraid of E.P.

Id. at ¶ 44. Regarding the legislature’s intent in enacting R.C. 2151.34, this court

explained, “[t]his court does not believe that the legislature intended for every child

who gets into a fight at school to be able to obtain a juvenile civil protection order.

The potential ramifications of such a holding would be far reaching. This could not

have been what the legislature intended when it passed H.B. 10.” Id. at ¶ 45.

              After reviewing the record, we find this case to be factually

distinguishable from In re E.P. As set forth in further detail below, the record

reflects that the petition in this case was not filed based on a single, isolated incident

between appellant and Sa.W. Rather, this case involves a pattern of conduct that

occurred over at least a two-year time period. Furthermore, unlike In re E.P., the
record before this court contains competent and credible evidence that appellant’s

conduct caused Sa.W. mental distress and that she was in danger of future mental

distress.

              We also find appellant’s legislative intent argument to be misplaced.

Although the Grant and Orozco tragedies may have been the impetus for the

enactment of R.C. 2151.34, it does not mean that a juvenile protection order can only

be issued in these types of violent and physically abusive situations. Had this been

the intent of the legislature, it is unlikely that menacing by stalking would have been

included as an enumerated offense in R.C. 2151.34(C)(2)(a) because the offense of

menacing by stalking does not necessarily require actual physical violence.

                          B. Issuance of Protection Order

              Appellant’s first, second, third, and fourth assignments of error are

related because they all pertain to the trial court’s judgment granting the protection

order. Appellant essentially raises a sufficiency and manifest weight challenge to the

trial court’s judgment.       For ease of discussion, we will address appellant’s

assignments of error together, and out of order.

              In his fourth assignment of error, appellant argues that the trial court

did not conclude that he committed any of the enumerated offenses under R.C.

2151.34(C)(2) or determine that the elements of an enumerated offense were

established by petitioners.

              Initially, we note that the magistrate did not specifically find that

appellant committed any of the enumerated offenses under R.C. 2151.34(C)(2) in its
March 26, 2019 judgment entry. However, after hearing the testimony at the March

22, 2019 hearing, the magistrate concluded that petitioners established, by a

preponderance of the evidence, the elements of menacing by stalking, in violation of

R.C. 2903.211. The magistrate concluded, in relevant part,

      I find that specifically with regard to menacing by stalking, which
      specifically states that no person by engaging in a pattern of conduct
      shall knowingly cause another person to believe that the offender will
      cause physical harm to the other person or a family or household
      member of the other person or cause mental distress to the other
      person or a family or household member of the other person.

      I find specifically with respect to menacing by stalking, the elements of
      that statute have been met.

(Tr. 134-135.)2

              Accordingly, the magistrate specifically concluded that petitioners

met their burden of proving, by a preponderance of the evidence, that appellant

committed the enumerated offense of menacing by stalking. Therefore, appellant’s

fourth assignment of error is overruled.

              In his first assignment of error, appellant argues that petitioners

presented insufficient evidence to support the issuance of the protection order

against appellant.    In his second assignment of error, appellant argues that

petitioners failed to establish that he committed any of the enumerated offenses set

forth in R.C. 2151.34(C)(2). In his third assignment of error, appellant argues that




      2 In addition to the offense of menacing by stalking, the magistrate also appeared
to conclude, by a preponderance of the evidence, that appellant engaged in the sexually
oriented offenses of voyeurism and “displaying matter harmful to a juvenile.” (Tr. 135.)
there was no competent and credible evidence in the record that petitioners were in

danger of future harm by appellant.

              As noted above, the magistrate concluded that petitioners

demonstrated, by a preponderance of the evidence, that appellant committed the

offense of menacing by stalking.      In its March 26, 2019 judgment entry, the

magistrate made factual findings based on the testimony presented during the

March 22, 2019 hearing on the petition. The magistrate concluded that “the

Protected Persons are in immediate and present danger from [appellant].”

              In this appeal, this court must determine if there was competent,

credible evidence that Sa.W. was in danger of future harm, including mental

distress, from appellant. After reviewing the record, we find that the trial court’s

finding that Sa.W. is “in immediate and present danger” of future harm, including

mental distress, by appellant, such that Sa.W. is entitled to an order protecting her

from further harm, is supported by competent and credible evidence.

                             1. Menacing By Stalking

              R.C. 2903.211 provides, in relevant part:

      (A)(1) No person by engaging in a pattern of conduct shall knowingly
      cause another person to believe that the offender will cause physical
      harm to the other person or cause mental distress to the other person.

      ***

      (D) As used in this section:

      (1) “Pattern of conduct” means two or more actions or incidents closely
      related in time, whether or not there has been a prior conviction based
      on any of those actions or incidents.
      (2) “Mental distress” means any of the following:

      (a) Any mental illness or condition that involves some temporary
      substantial incapacity;

      (b) Any mental illness or condition that would normally require
      psychiatric treatment, psychological treatment, or other mental health
      services, whether or not any person requested or received psychiatric
      treatment, psychological treatment, or other mental health services.

                After reviewing the record, we find that petitioners presented

sufficient evidence upon which the magistrate could conclude that appellant’s

actions caused Sa.W. mental distress.

                With respect to the “pattern of conduct” element, the evidence

presented by petitioners demonstrated that the first incident between appellant and

Sa.W. occurred at least three years before the March 22, 2019 hearing.3 Appellant

would constantly whistle at Sa.W. at the bus stop and at school while she was in

class. Sa.W. asserted that appellant would whistle at or flirt with her in class which

affected her ability to focus on tests. Appellant’s whistling made her feel “annoyed

and fearful.”

                D.W. testified that appellant’s whistling made Sa.W. feel annoyed,

threatened, and abused. (Tr. 30.) Although Sa.W. was a straight-A student, she

performed poorly on some tests.

                Although Sa.W. opined that the whistling started when they were in

the third grade, appellant’s whistling was not reported to the school until March



      3During oral arguments, appellant’s counsel opined that the whistling occurred
when appellant and Sa.W. were in the third grade and approximately eight years old.
2018.   The school conducted an investigation for “[h]arassment, [bullying].”

Appellant and Sa.W. were also placed in separate classes, and appellant was warned

by the school to cease whistling at Sa.W. “throughout all school settings,” including

at the bus stop, and to cease communication with Sa.W. “in word and action.”

Appellant testified at the hearing that he meant to bother Sa.W. by whistling at her.

(Tr. 97.)   The report from the school’s investigation indicated that appellant

acknowledged that he whistled at Sa.W. to annoy her.

              A second incident between appellant and Sa.W.’s family occurred in

February 2018. When petitioners returned from an out-of-town ski trip, they were

unable to pull into their driveway because there was a “huge ball of snow and ice”

and a snowman preventing them from doing so. Petitioners alleged that there was

a path from their driveway to appellant’s yard.          Based on this observation,

petitioners opined that appellant or someone from his family created the barrier.

This incident was reported to the Shaker Heights Police Department. Appellant

testified that his friends built the barrier in petitioners’ driveway and that he had no

involvement in this incident.

              A third incident between appellant and Sa.W.’s family occurred in

March 2018. Appellant built a snowman displaying “male genitalia” on the edge of

his family’s property. (Tr. 12.) This snowman faced the petitioners’ house, and

according to D.W., “specifically [Sa.W.’s] window.” (Tr. 36.) This incident was

reported to the Shaker Heights Police Department. Officers came to petitioners’

house and attempted to speak with appellant’s family. Officers followed up with
appellant’s family, and issued a warning that menacing charges could be filed if this

behavior continued. Appellant testified at the hearing that he built the snowman

with his step-brother because they thought it was funny.

                 A fourth incident between appellant and Sa.W. occurred on

February 19, 2019. Appellant posted a photo of Sa.W. in her bathroom on his

Instagram account. The photo was captioned, “[Sa.W.], my neighbor, is stalking

me.” (Tr. 12.)

                 Sa.W. testified about this photo during the hearing,

      I was in the bathroom. I went to use the rest room and I noticed the
      blinds were open, so I closed the blinds and [appellant] took a picture
      of me, but I didn’t see him take a picture of me. So then my friend, she
      texted me a picture, a screenshot of the night of that incident because
      it was on Instagram, so I didn’t know what to do so I [posted] that
      wasn’t me. Then I think [appellant] commented back on my post that
      that was [her], so I was embarrassed.

(Tr. 79.) Sa.W. posted on Instagram that it was not her in the photo because “I was

scared. I didn’t know what to do.” (Tr. 80.) Sa.W.’s classmates and friends saw

appellant’s post. Appellant’s post made Sa.W. feel scared and embarrassed, and she

was embarrassed that appellant called her a stalker.

                 Appellant testified at the hearing about the photo: “I just saw her with

her hands up against the window, so I decided to take a picture.” (Tr. 98.) He

explained that he took the photo because he felt “uncomfortable.” He saw Sa.W.

looking out the bathroom window when he left his room to walk downstairs; at that

point, he let it go. When he went back upstairs, he saw that she was still looking out

the window, so he took a picture of her. After he posted the Instagram photo, he
told his father about the incident. He did not like how Sa.W. was looking into his

house.

               In other words, petitioners’ theory was that appellant posted the

Instagram photo to harass and embarrass Sa.W. On the other hand, appellant’s

theory was that he posted the photo as a cry for help and based on his belief that

Sa.W. and her family members were targeting him. The trial court’s judgment

granting the protection order is not against the manifest weight of the evidence

simply because the court found petitioners’ theory and the testimony of Sa.W. and

D.W. to be more credible than appellant’s theory and the testimony of appellant and

his father.

      The Ohio Supreme Court has explained that when reviewing challenges
      to the manifest weight of the evidence, a court of appeals must be
      guided by the presumption that the findings of the trier of fact were
      indeed correct. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 79-
      80, 461 N.E.2d 1273 [(1984)]. The underlying rationale for giving
      deference to the trial court’s findings “rests with the knowledge that the
      trial judge is best able to view the witnesses and observe their
      demeanor, gestures and voice inflections, and use these observations
      in weighing the credibility of the proffered testimony.” Id.

In re E.P., 8th Dist. Cuyahoga No. 96602, 2011-Ohio-5829, at ¶ 62 (Cooney, J.,

dissenting.)

               A fifth incident occurred between appellant and Sa.W. the next

morning, on February 20, 2019. As Sa.W. was attempting to walk onto the school

bus, appellant and his step-brother stood in her path and attempted to block her

path from the sidewalk onto the bus. Sa.W. explained that appellant and his step-

brother “started walking slower so I couldn’t get to the bus stop on time, so I had to
go around them, but like it was frustrating to me that they did that to me[.]” (Tr. 85.)

The petition alleged that appellant “stood in the path of [Sa.W.] physically blocking

her access to the bus stop.”

              A sixth incident occurred between appellant and Sa.W. later that same

day. Appellant posted a video on his Instagram account in which he described some

of the incidents that transpired between him and Sa.W. He asserted that he threw

sticks into Sa.W.’s yard, whistled at her, and blocked their driveway with snow.

Appellant also asserted that petitioners repeatedly called the police on him and

alleged that they were trying to put him in “juvie.” Appellant alleged that Sa.W. and

her family were bullying him.

               Sa.W. testified that appellant’s video made her scared of what was

going to happen. The Instagram video made her feel scared, embarrassed, fearful,

and sad. (Tr. 82.) The video made her feel “scared, fearful, embarrassed, because I

didn’t know what was going to happen.” (Tr. 89.)

              Appellant testified that he posted the video “because I just felt like I

was being targeted by [Sa.W.’s family] and I just felt mad.” (Tr. 95.) He opined that

the family had been targeting or picking on him for approximately one year. (Tr.

95.) He confirmed that he posted the video “to expose how [he] felt like a victim[.]”

(Tr. 108.)

              Finally, a seventh incident occurred between appellant and Sa.W.

involving appellant throwing sticks into petitioners’ yard. Sa.W. testified at the

hearing that appellant threw a stick or sticks into her family’s yard. She explained
that appellant did not throw the stick at her, but she was on the lawn when he threw

the stick. She “had to run” away from appellant. (Tr. 90.)

              Appellant acknowledged that he threw sticks into petitioners’ back

yard because the family had called the police on his family so many times and he

also thought it was funny. (Tr. 100.)

              The aforementioned testimony demonstrates the existence of a

pattern of abusive and harassing conduct, starting with the whistling incidents as

early as 2015, the snow and ice barrier in February 2018, and the social media posts

and bus stop interference in February 2019. Based on the evidence presented about

these incidents, we find that the trial court’s determination that petitioners

established a pattern of conduct is supported by competent and credible evidence in

the record.

    2. Knowingly Causing Mental Distress and Danger of Future Harm

              Appellant argues that there was insufficient evidence that he

“knowingly” caused Sa.W. and her family to believe he would cause physical harm

or mental distress. We disagree.

              Initially, to the extent that appellant argues that petitioners failed to

demonstrate that he “knowingly” caused petitioners to believe appellant would

cause them physical harm or mental distress, this argument is unsupported by the

record.

              In In re J.H., 10th Dist. Franklin No. 13AP-70, 2013-Ohio-3833, the

respondent-appellant argued that (1) the petitioner-appellee failed to demonstrate
that appellant “knowingly” caused petitioner to believe appellant would cause her

physical harm or mental distress, and (2) there was no evidence respondent tried to

hurt or scare petitioner. The Tenth District acknowledged that there was no

evidence that appellant actually carried out her threats of physical violence against

appellee. However, the appellate court concluded that the trial court had sufficient

evidence to conclude that appellant knowingly caused appellee to believe she would

cause her physical harm or mental distress: “[a]ppellant’s repeated tweets and text

messages threatening to beat appellee up can be characterized as nothing less than

knowing attempts to cause appellee to believe appellant would cause her physical

harm.” Id. at ¶ 19.

              In the instant matter, appellant’s repeated acts of harassing Sa.W. can

be characterized as nothing less than knowing attempts to cause her to believe that

appellant would cause her physical harm or mental distress. Appellant specifically

acknowledged during the hearing that he intended to “annoy” and “bother” Sa.W.

and her family members.

              Furthermore, to the extent that appellant argues that petitioners

failed to demonstrate that Sa.W. or her family members suffered physical harm or

mental distress as a result of his actions, this argument is also unsupported by the

record.

              In the petition, petitioners alleged that appellant’s actions have

caused mental distress. Specifically, petitioners alleged that Sa.W. is “anxious and

afraid” because of the incidents involving appellant; she feels she is in immediate
danger; and that she is “afraid, sad, [and] embarrassed” because of appellant’s

conduct. Sa.W. “worries that [appellant] may physically hurt her, her family, her

friends, her property, [and] her dog.”

             The evidence presented at the hearing demonstrated that the

aforementioned incidents between appellant and Sa.W. caused mental distress to

Sa.W. Sa.W. testified that appellant is “someone that scares me and sometimes I’m

scared to go to school because of what he said to my family in the past.” (Tr. 77.)

She has been scared of appellant for “a long time.” After appellant posted the photo

and video on Instagram, Sa.W. began seeing a doctor. She explained that the “main

reason” that she sought medical intervention was appellant’s conduct. (Tr. 86.)

Sa.W. feels distressed when she thinks about appellant and when she sees him. She

is scared that something will happen to her dog, her family, and her friends. A

protection order will make Sa.W. feel safer.

              D.W. testified at the hearing that Sa.W. initially sought therapy from

the school counselor. Sa.W. worked with the school counselor for approximately

two weeks after the February 2019 Instagram posts. Sa.W. followed up with a

private psychologist in March 2019.

              Appellant testified during the hearing that he did not consider the

aforementioned incidents between him and Sa.W. to be “scary,” nor did he intend

to scare or “inspire fear” in Sa.W. or her family members. Appellant explained that

he does not want Sa.W. or any of her family members to feel scared of him and he

does not intend to stress them out. (Tr. 96.) Appellant confirmed that he never
intended to make Sa.W. or her family members sad or scared of him, and that he

“only tried to make them annoyed.” (Tr. 99.)

              Appellant testified that he was not thinking about how his conduct

could effect Sa.W. or her family before the incidents. He explained that in looking

back, “now I see how [Sa.W. and her family] could be scared.” (Tr. 103.) He

understands how they could be annoyed by his behavior.

              Regarding the whistling incidents, appellant testified that he intended

to bother Sa.W. by whistling at her, but he did not intend to scare her. Appellant did

not know that Sa.W. had a hearing sensitivity, and he only learned about this during

her hearing testimony.

              Regarding the Instagram posts, appellant confirmed that he would be

embarrassed if Sa.W. posted similar photos and videos of him on social media or

alleged that he was a stalker. (Tr. 103.) After meeting with the school about the

Instagram posts, appellant removed them from his account.

              The record reflects that Sa.W.’s fear of appellant, which began “a long

time” ago, had not subsided at the time of the hearing. Based on the incidents that

occurred between appellant and Sa.W., her fear only intensified.

              D.W. testified that as a result of the incidents, particularly the

Instagram posts, Sa.W. had been working with the school counselor and a private

psychologist to alleviate her anxiety, sadness, embarrassment, and fear resulting

from the incidents involving appellant.
              Based on the evidence presented about the mental distress that Sa.W.

suffered as a result of appellant’s actions, we find that the trial court’s determination

that appellant was aware that his actions would probably cause a specific result —

specifically, causing Sa.W. to believe he would physically harm her or cause her

mental distress — is supported by competent and credible evidence in the record.

               Petitioners also presented evidence about the mental distress that

D.W. and the family suffered as a result of appellant’s actions. D.W. also testified

about the effect that appellant’s actions have had on her. She explained that

appellant’s behavior “makes me feel terrible that my daughter has to walk to the

school bus every day in fear of what’s going to happen either verbally or physically

at this point. I’m afraid it’s going to escalate to [a physical altercation]. I’m deathly

afraid of that.” (Tr. 46.) On cross-examination, D.W. confirmed that she is fearful

for Sa.W.’s safety and her mental health.

              D.W. described the snow and ice barrier that her family encountered

upon returning home from an out-of-town trip in February 2018 as “intimidating.”

She testified that the vulgar snowman that appellant built in March 2018 “mentally

distressed me and my family.” (Tr. 59.) D.W. opined that appellant’s whistling was

“intimidating” and that appellant whistled at Sa.W. to harass her. D.W. testified that

the whistling “create[d] emotional distress for [Sa.W.]” and her family. (Tr. 60.)

D.W. explained that she heard appellant whistling at Sa.W. at the bus stop and that

she “felt threatened for [Sa.W.] because I know that it bothers her.” (Tr. 61.)
               D.W. found the vulgar snowman to be “offensive” and it made her feel

threatened based on “the totality of all of these issues.” (Tr. 64.)

               D.W. testified that appellant’s conduct had resulted in emotional

harm rather than actual physical harm or threats of physical harm. She confirmed

that she is “fearful of what’s to come” with appellant. (Tr. 71.) D.W. explained that

she is scared that appellant may escalate from causing emotional harm to physical

harm:

        [t]he leap happens when something goes from being as benign as
        whistling to then physically putting blockades [in the driveway], then
        physically blocking [Sa.W.] with [his] body [at the bus stop], putting
        things online.

        It’s just an escalation and I’m concerned about what the next step will
        be.

(Tr. 72-73.)

               Finally, D.W. testified about the effect appellant’s actions have had on

her and her family: “[w]e are mentally harassed. There is mental distress caused by

this between myself, my daughter [Sa.W.], my other daughter [St.W.], and my

husband [L.W.]” (Tr. 73.)

               After reviewing the record, we find that the trial court heard sufficient

testimony to conclude that Sa.W. was, in fact, in fear that appellant would commit

future offenses against her and her family. The trial court’s determination that

Sa.W. is “in immediate and present danger from [appellant]” is supported by

competent and credible evidence in the record.
              Sa.W. testified that she feared that appellant would commit future

offenses against her, and that the JCPO would make her feel safer. Based on the

testimony presented at the hearing, it is evident that Sa.W. feared appellant would

continue to commit the same or similar acts against her and her family.

              Furthermore, there is no indication in the record that appellant was

or would be deterred by authority figures. See In re J.H., 10th Dist. Franklin No.

13AP-70, 2013-Ohio-3833, at ¶ 15 (appellant-respondent failed to heed to multiple

warnings from the school to stop making threats to the petitioner-appellee).

Appellant continued to bother Sa.W. after (1) he was warned by the school to stop

whistling at her in March 2018, and (2) he was warned by the Shaker Heights Police

Department that he could face menacing charges if he continued to bother Sa.W.

and her family after building the graphic snowman in March 2018. Appellant’s

continued menacing behavior in the face of multiple warnings demonstrates his

incorrigibility and the need for a JCPO going forward — particularly because he lives

next door to Sa.W. and is in the same grade as her at the same school. Accordingly,

we find that the trial court had sufficient evidence to believe that Sa.W. feared

appellant would continue to commit the same or similar acts in the future.

              For all of the foregoing reasons, we find that the trial court’s judgment

granting the protection order was not against the manifest weight of the evidence.

The record reflects that petitioners established, by a preponderance of the evidence,

that appellant committed the offense of menacing by stalking. The trial court’s

determination that Sa.W. is “in immediate and present danger” of future harm,
including mental distress, by appellant is supported by competent and credible

evidence in the record. Accordingly, appellant’s first, second, and third assignments

of error are overruled.

                           C. Scope of Protection Order

              Appellant’s fifth and sixth assignments of error pertain to the scope of

the protection order issued by the trial court. As noted above, when an appellant

challenges whether the protection order should have been issued at all, this court

determines whether the trial court’s decision is supported by competent, credible

evidence in the record. In re E.P., 8th Dist. Cuyahoga No. 96602, 2011-Ohio-5829,

at ¶ 18. On the other hand, challenges to the scope of a protection order are reviewed

for an abuse of discretion. L.T.C. v. G.A.C., 8th Dist. Cuyahoga No. 107110, 2019-

Ohio-789, ¶ 37, citing Allan v. Allan, 8th Dist. Cuyahoga No. 101212, 2014-Ohio-

5039, ¶ 13.

                                1. Protected Persons

              In his fifth assignment of error, appellant argues that the trial court

abused its discretion in including D.W., L.W., and St.W. as protected persons.

              D.W. is listed as the “petitioner” that was filed on March 14, 2019

petition. The petition indicates that D.W. sought relief (1) on her own behalf, and

(2) on behalf of her family and household members, Sa.W., St.W., and L.W.

              The allegations in the petition primarily focused on Sa.W. However,

the petition also referenced the mental distress appellant has caused to the family.
              As noted above, D.W. and Sa.W. testified at the full hearing on the

petition. Neither L.W. nor St.W. testified. The record reflects that the magistrate

heard testimony about incidents that specifically targeted Sa.W. — the whistling and

bus stop interference incidents and the Instagram posts — and incidents that

targeted the entire family — the snow and ice barrier incident in February 2018 and

the vulgar snowman incident in March 2018.

              Pursuant to R.C. 2151.34(C)(1), D.W. was permitted to seek relief on

behalf of herself and on behalf of any other family or household member. “R.C.

3113.31(A)(3) defines ‘family or household member’ as a spouse or child ‘who is

residing with or has resided with the [petitioner.]’” M.J.W. v. T.S., 8th Dist.

Cuyahoga No. 108014, 2019-Ohio-3573, ¶ 28, quoting R.C. 3113.31(A)(3).

             D.W. and Sa.W. had to prove that L.W. and St.W. resided or currently

was residing with D.W. and Sa.W. D.W. testified that she lives with her husband,

L.W., and her two daughters, Sa.W. and St.W. Sa.W. testified that she lives with her

mother (D.W.), father (L.W.), and sister (St.W.).

              Finally,

      “‘[a] court must take everything into consideration when determining
      if a respondent’s conduct constitutes a pattern of conduct, even if some
      of the person’s actions may not, in isolation, seem particularly
      threatening.’” Guthrie v. Long, 10th Dist. Franklin No. 04AP-913,
      2005-Ohio-1541, ¶ 12, quoting Miller v. Francisco, 11th Dist. Lake No.
      2002-L-097, 2003-Ohio-1978.

M.J.W. at ¶ 30.
              In the instant matter, even if the snow and ice barrier or vulgar

snowman incidents may not, in isolation seem particularly threatening, the trial

court was required to take everything into consideration when determining whether

to include D.W., L.W., and St.W. as protected persons. The trial court also heard

testimony that the dispute between the two families began shortly after the

petitioners moved into the house next door to appellant’s family, and that the

dispute was ongoing at the time of the March 2019 hearing.

              For all of these reasons, we find no basis upon which to conclude that

the trial court’s decision to include D.W., L.W., and St.W. as protected parties was

unreasonable, arbitrary, or unconscionable. The fact that the families live next door

to each other supports the trial court’s decision to include them as protected parties

because there is likely to be the potential for more interactions between appellant

and Sa.W.’s family members than between a petitioner and respondent that do not

live next door to one another.

              The record reflects that the trial court carefully considered the totality

of the circumstances and all of the relevant factors, including the close proximity of

petitioners’ and appellant’s family, in crafting the scope of the protection order.

Regarding the scope of the protection order, the magistrate stated,

      obviously, you two live next door to one another, so I’m not going to
      prevent you of course from living in your own homes, but you
      [appellant] are not to go on the property of the other person
      [petitioners].

      You have to stay away from one another.
      [Appellant], you cannot block the sidewalk. You shouldn’t do that to
      any person whether it’s meant as a joke, not a joke. You cannot block
      the sidewalk of [Sa.W.] leaving her house, going to the bus stop.

(Tr. 137.)

              The trial court crafted the scope of the protection order in a way that

would sufficiently protect Sa.W. and her family without unnecessarily burdening

appellant and his family. For instance, based on the fact that the families live next

door to one another, the trial court excluded the protection order from applying to

the bus stop and school bus. The trial court also did not impose any conditions that

would significantly disrupt the education of either appellant or Sa.W.               The

magistrate explained,

      [appellant is] allowed to go on the bus. There’s going to be a condition
      of the protection order which says that you’re allowed to be in school
      together. School is to keep you as separate as possible.

      I’m not going to put in the additional provision that the school needs to
      do it in every possible circumstance. If there’s a fire drill, it there’s an
      assembly or something like that, but [appellant], you’re a smart kid. If
      you are walking out to the bus, if you see her walking, wait and let her
      walk on the bus.

(Tr. 140.)

              Accordingly, the record reflects that the trial court carefully

considered the totality of the circumstances in crafting the scope of the protection

order. We find no basis upon which to conclude that the trial court’s decision

regarding the scope of the protection order — including the decision to include D.W.,

L.W., and St.W. as protected persons — was unreasonable, arbitrary, or

unconscionable.
               Appellant’s fifth assignment of error is overruled.

                                       2. Duration

               In his sixth assignment of error, appellant argues that the trial court

abused its discretion in ordering the protection order to remain in effect for more

than eight years, until June 6, 2027, at which point appellant will be 19 years old.

               Regarding the duration of the protection order, the magistrate stated,

in relevant part, “I am going to place this order in effect until [appellant’s] 19th

birthday; however, I hope that it’s sooner than the 19th birthday that maybe the

parties will agree that this is not necessary, but if it is necessary, it’s going to be in

place until that point.” (Tr. 141-142.)

               R.C. 2151.34(E)(2)(a) provides that “[a]ny protection order issued

pursuant to this section shall be valid until a date certain but not later than the date

the respondent attains nineteen years of age.” (Emphasis added.) Accordingly, the

duration of the trial court’s protection order was explicitly authorized by the statute.

               Nevertheless, we find no basis upon which to conclude that the trial

court’s decision to order the protection order to remain in effect until June 6, 2027

was unreasonable, arbitrary, or unconscionable.           As noted above, Sa.W. and

appellant live next door to one another. They attend the same school and they are

in the same grade. The trial court heard testimony that Sa.W. is scared to go to

school based on appellant’s actions. (Tr. 77.) Furthermore, both Sa.W. and D.W.

testified that appellant’s actions have affected Sa.W.’s ability to focus at school and

her performance on tests.
              For all of these reasons, the trial court did not abuse its discretion in

ordering the protection order to remain effective until June 6, 2027. The duration

set by the trial court will ensure that appellant does not impede Sa.W.’s educational

experience or performance in school. As appellant acknowledges, he will be 19 years

old when the protection order expires, and appellant and Sa.W. will presumably be

out of high school and moving on with their lives. Appellant’s sixth assignment of

error is overruled.

               Finally, we note that the trial court retains discretion to revisit and

even modify the protection order prior to its expiration in 2027. In fact, the record

reflects that the magistrate encouraged the parties to revisit and resolve the issue

prior to the expiration of the protection order: “I am going to place this order in

effect until [appellant’s] 19th birthday; however, I hope that it’s sooner than the 19th

birthday that maybe the parties will agree that this is not necessary, but if it is

necessary, it’s going to be in place until that point.” (Tr. 141-142.)

               Accordingly, in the event that the parties resolve the issue without the

trial court’s assistance, or appellant complies with the terms of the protection order

for a sufficient period of time, either party can file a motion to modify the protection

order.

                                    III. Conclusion

               After thoroughly reviewing the record, we affirm the trial court’s

judgment granting the protection order. The trial court’s determinations that (1)

appellant committed the offense of menacing by stalking, and (2) Sa.W. was in
danger of physical harm or mental distress if the protection order was not granted

are supported by competent, credible evidence in the record. The trial court did not

abuse its discretion in including D.W., L.W., and St.W. as protected parties, or

ordering the protection order to remain in effect until June 6, 2027.

               Although we affirm the trial court’s judgment, we are compelled to

express our concern that this case represents, for whatever reason, the inability of

parents to supervise children, and intervene in these types of situations to resolve

issues without involving the government and legal system.             We are equally

concerned that these types of cases could set a dangerous precedent for resorting to

litigation, involvement of courts and government, and protection orders to resolve

interfamily disputes involving children — particularly in light of the litigious society

that we live in.

               As this court noted in In re E.P., 8th Dist. Cuyahoga No. 96602, 2011-

Ohio-5829, the potential ramifications of issuing protection orders to address fights

between classmates would be “far reaching.” Id. at ¶ 45. For instance, a protection

order may hinder the educational and employment opportunities that are available

to a juvenile in the future. It is our hope that in the future, the type of conduct and

issues involved in this case can be managed and resolved in a manner free of

government intrusion.

               Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

SEAN C. GALLAGHER, P.J., and
RAYMOND C. HEADEN, J., CONCUR